Exhibit 10.2

INDEPENDENT DIRECTOR AGREEMENT
 
THIS INDEPENDENT DIRECTOR AGREEMENT is made effective as of January 6, 2010
(“Agreement”) by and between CHINA HGS REAL ESTATE INC., a Florida corporation
(“Company”), and H. David Sherman (“Director”).


WHEREAS, it is essential to the Company to attract and retain as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”); and
 
WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.
 
NOW, THEREFORE, the parties agree as follows:
 
1.    Service as Director and Chairperson of Audit Committee. Director will
serve as a director of the Company in accordance with the bylaws of the Company
and perform all duties as a director of the Company, including without
limitation (1) attending meetings of the Board, (2) serving as the Audit
Committee Chairperson along with other committees of the Board (each a
“Committee”) and attending meetings of each Committee of which Director is a
member and (3) act in a good manner not opposed to the best interests of the
Company.
  
2.    Compensation and Expenses.
 
(a)    Director Compensation.    The Company will pay to Director an annual
compensation (the “Compensation”) of $36,000 cash plus annual stock options to
purchase 12,000 shares of the Company’s common stock, pursuant to a nonstatutory
stock option agreement executed upon the date of grant in substantially the form
attached hereto as Exhibit A. The Board reserves the right to increase the
Compensation from time to time, but may not reduce the Compensation below the
amounts stated above. If Director’s service on the Board or any Committee ends
prior to completion of one year, as measured from the effective date, and each
succeeding anniversary of the effective date, the Compensation for that year
will be prorated on a per diem basis as appropriate to reflect the portion of
the year during which services were rendered.
 
(b)    Expenses.    The Company will reimburse Director for all reasonable,
out-of-pocket expenses, approved by the Company in advance, incurred in
connection with the performance of Director’s duties under this Agreement
(“Expenses”).


(c)    Other Benefits.    The Board may from time to time authorize additional
compensation and benefits for Director, including stock options or restricted
stock.
 
   (d)    Payments.    The Company will pay the cash portion of the Compensation
in four equal installments following the close of every quarter service of each
year, measured from the effective date of the Agreement, and so forth in three
month intervals. The stock option portion of the Compensation shall be issued by
the beginning of each year. The Company will pay for Expenses as incurred upon
submission of receipts and a written request for payment.  The Company may
withhold from any payment any amount of withholding required by law.


 (e)     Insurance and Indemnification. This Agreement is effective only when
the directors’ and officers’ insurance policy previously shown to the Director
is in place and an Indemnification Agreement satisfactory to the Director is
signed by the Company. When and if the Company anticipates the successful
qualification of  its common stock for trading on NASDAQ or any similar exchange
for securities trading, the Company shall use its commercially reasonable
efforts to amend its existing directors’ and officers’ insurance policy to
increase limits available to independent directors by approximately $5,000,000
or an amount which is determined and approved by the Board to be appropriate,
with such insurance effective on date of such listing or as soon thereafter as
possible, provided that such increase is in the best interests of the Company
and its shareholders.


The Company has provided the Director with a summary of the limits and terms of
its current Directors’ and Officers’ Liability Insurance (the “D&O Insurance”)
and the provisions of its corporate by-laws and governing documents dealing with
indemnification of directors (the “Indemnification Provisions”).  To the fullest
extent permitted by applicable law, the Company agrees that it will not change
the terms of such D&O Insurance or the Indemnification Provisions to the
detriment of the Director at anytime while he is entitled to benefit of such D&O
Insurance or Indemnification Provisions.


3.    Amendments and Waiver.    No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.
 
4.    Binding Effect.    This Agreement will be binding upon and inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.


5.    Severability.    The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.
 
6.    Governing Law.    This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of  Florida applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.


[Signature Page Follows]
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown above.
 
 
CHINA HGS REAL ESTATE INC.
 
 DIRECTOR:
     
 By:         /s/ Zhu, Xiaojun
 
 By:        /s/ H. David Sherman
 Name:    Zhu, Xiaojun
 
 Name:   H. David Sherman
 Title:      Chief ExecutiveOfficer
   
 Date:     January 6, 2010
 
 Date:    January 6, 2010

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Exhibit A


 
 
China HGS Real Estate Inc.
Nonstatutory Stock Option Agreement
 


 
1. Grant of Option.
 
This agreement evidences the grant by China HGS Real Estate Inc., a Florida
corporation (the “Company”), on January 6, 2010 (the “Grant Date”) to H. David
Sherman, a director of the Company (the “Optionee”), of an option to purchase,
in whole or in part, a total of 12,000 shares (the “Shares”) of common stock,
0.001 par value per share, of the Company (“Common Stock”) at $2.60 per Share
(the “Option”).  Unless earlier terminated, this Option shall expire at 5:00
p.m., Eastern time, on the 5th anniversary of the Grant Date (the “Final
Exercise Date”).


It is intended that the Option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the US Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Optionee”, as
used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.
 
2. Vesting Schedule.
 
This Option will become exercisable (“vest”) as to 20% of the original number of
Shares on the Grant Date and 10% of the Shares at the end of every quarter
thereafter. In addition, this Option shall vest if the Optionee dies or becomes
disabled (as defined in Section 22(e)(3) of the Code) (“Disabled”).
 
The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.
 
3. Exercise of Option.
 
(a) Form of Exercise. Each election to exercise this Option shall be in writing,
or otherwise evidenced by option procedures established by the Company, and
received by the Company, accompanied by payment in full in the manner provided
herein for the number of shares for which the Option is exercised. Shares of
Common Stock subject to the Option will be delivered by the Company as soon as
practicable following exercise.
 
(b) Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Optionee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date, an employee, officer, director of the Company or
consultant or advisor to the Company (an “Eligible Optionholder”).
 
(c) Termination of Relationship with the Company.  If the Optionee ceases to be
an Eligible Optionholder for any reason, then, except as provided in
paragraph (d) below, the right to exercise this option shall terminate 3 months
after such cessation, except that this option shall be exercisable to the extent
that the Optionee was entitled to exercise this Option on the date of such
cessation.
 
(d) Exercise Period Upon Death or Disability.  If the Optionee dies or becomes
Disabled prior to the Final Exercise Date while he or she is eligible to
exercise the Option, then the Option shall be exercisable, within the period of
twelve (12) months following the date the Optionee dies or becomes Disabled, by
the Optionee (or in the case of death by an authorized transferee).
 
4. Payment Upon Exercise.  Common Stock purchased upon the exercise of an Option
shall be paid for as follows:
 
(1) in cash or by check, payable to the order of the Company;
 
(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
 
(3) by delivery (either by actual delivery or attestation) of shares of Common
Stock owned by the Optionee valued at their "Fair Market Value" (determined in
the manner set forth below), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Optionee for such minimum period of time, if
any, as may be established by the Board of Directors (the “Board”) in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
 
(4) by delivery of a notice of “net exercise” to the Company, as a result of
which the Ooptionee would pay the exercise price for the portion of the Option
being exercised by cancelling a portion of the Option for such number of shares
as is equal to the exercise price divided by the excess of the Fair Market Value
on the date of exercise over the exercise price per share of the Option, or
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(5) by any combination of the above permitted forms of payment.
 
(b) Fair Market Value.  Fair Market Value of a share of Common Stock for
purposes of this agreement will be determined as follows:
 
(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or
 
(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or
 
(3) if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value for purposes of this agreement using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under Section
409A of the Code.
 
For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly.  The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.


5. Miscellaneous.
 
(a) Nontransferability of
Option.                                                      This option may not
be sold, assigned, transferred, pledged or otherwise encumbered by the Optionee,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, and, during the lifetime of the Optionee, this option shall be
exercisable only by the Optionee.
 
(b) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number, class of securities and exercise price per share of the
Option shall be equitably adjusted by the Company (or substituted Options may be
granted, if applicable) in the manner determined by the Board.  Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to the outstanding Option are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), then if the Optionee exercises an Option between the record date and
the distribution date for such stock dividend he shall be entitled to receive,
on the distribution date, the stock dividend with respect to the shares of
Common Stock acquired upon such Option exercise, notwithstanding the fact that
such shares were not outstanding as of the close of business on the record date
for such stock dividend.
 
(c) Reorganization Event. In the event of
 
(1) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled; or
 
(2) any transfer or disposition of all of the Common Stock of the Company for
cash, securities or other property pursuant to a share exchange or other
transaction; or
 
(3) any liquidation or dissolution of the Company, or
 
(4) any Change in Control as defined in Appendix A;
 
then the Option shall become immediately vested and exercisable.


(d) Governing Law.  The provisions of this Option shall be governed by and
interpreted in accordance with the laws of the State of Florida, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.
 
(e) S-8 and Similar Filings.                                           The
Company shall promptly file a Form S-8 with the US Securities and Exchange
Commission and any other filing (such as a reoffer prospectus) with any
governmental entity, whenever requested by the Optionee, in such form as shall
permit the Optionee to sell shares acquired on exercise of this Option without
restriction under any US or other applicable securities laws.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 



 
China HGS Real Estate Inc.
 
 
By: /s/ Xiaojun Zhu
   
Name:
Xiaojun Zhu
   
Title:
CEO and President



 
 
 
 
4

--------------------------------------------------------------------------------

 
 
OPTIONEE’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof.
 
Optionee:
/s/ H. David Sherman
Address:
38 Homewood Rd.
 
Newton, MA 02468



 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Appendix A
 
Change in Control
 


 
A “Change in Control Event” shall mean:
 
(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the US Securities Exchange Act of
1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital
stock of the Company if, after such acquisition, such Person beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or
more of either (x) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control Event: (A) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (C)
any acquisition by any corporation pursuant to a Business Combination (as
defined below) which complies with clauses (x) and (y) of subsection (c) of this
definition; or
 
(b)           such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company),  where the term “Continuing Director”
means at any date a member of the Board (x) who was a nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
(c)           the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
 
(d)           the liquidation or dissolution of the Company.
 


 
 
 
 
 
 
6